On Application por Rehearing.
Fenner, J.
Impressed by the strong sense of injustice resulting from our decision evinced in the respectful but earnest brief of the applicant for rehearing, we have re-examined these cases in their every detail, with the most scrupulous care.
The salient points urged are:
1. That the attachments were levied at a time when appellants’ hands were tied by the pending suit before this court.
2. That the apprehension of fraudulent disposition of the property attached by Mackenzie, which was the basis of the attachment, was unfounded, because the property was then under seizure in the hands of the sheriff.
3. That the attachments were fraudulent and collusive.
As to the first point it is true that appellants had attached the property of their debtor, that a trial of the case in the lower court had resulted in a judgment dissolving their attachment, and in a further judgment against them in favor of their debtor for damages exceeding the entire amonni of their claim against their debtor, and that the necessary result of this judgment was to tie their hands until, by appeal, they could either reinstate their attachment, or, at least, reduce the judgment in reconvention so as to leave them still creditors of Mackenzie, which latter relief alone they subsequently obtained.
This state of facts certainly operated a great misforfcaae to appellants; but we have sought in vain for any principle of law which would justify us, on account thereof, in denying to other creditors their legal right to prosecute their claims and to avail themselves of all legal remedies to enforce them.
The second point is equally and obviously without legal force as a bar to the right of attachment by other creditors. It has never been held, so far as we are aware, that the attachment and taking into the hands of the sheriff of the debtor’s goods by one creditor prevented other creditors from attaching the same goods.
*69It- presents the common case of successive attachments of the same property, in which, if the first attachment is set aside, the second succeeds to priority of privilege.
Appellees, therefore, had the legal right to attach the property at the time and in the manner in which they did if they had the grounds for so doing prescribed by law. All questions as to the intrinsic merits of their attachments are concluded by the judgments rendered in the cases, which are final and have not been appealed from, and which exhibit, on the face of the records brought before us, no nullity or irregularity in the proceedings. These judgments, as well as the judgment rendered by this court in appellants’ own suit against Mackenzie, are not within our power of review on the mere merits thereof in the present proceedings. Appellants’ relief, therefore, must rest exclusively on the third point above stated.
They invoke the nullity of the attachments and judgments on the ground of fraud and collusion.
On this subject we recently said: “Fraud is never presumed. While courts recognize the cunuing concealment in which it shrouds its devious practices and the difficulty of tracing it by direct proof, and therefore give due weight to all circumstances indicating its existence, yet such circumstances must be of a character to convince the mind clearly before they can support a conviction of such an offence, almost akin to crime.” Calhoun vs. McKnight, 44 An. 399.
In another case, involving a question of fraudulent conveyance, we said: “It may be unfortunate for plaintiffs that they had no means of proving the knowledge of the vendee except by putting the parties themselves on the stand. They have made the parties their own witnesses. These have unequivocally sworn that the son did not know of his father’s insolvency, and there is nothing to contradict them. Plaintiffs have no alternative but to abide the result.” Newman vs. Mahoney, 44 Ah. 423.
The same is true here. Appellants propounded interrogatories on facts and articles to their adversaries and their answers negative all fraud or collusion. These answers have not been successfully contradicted, nor is any circumstance proved in the case inconsistent with their truth. It may be that Mackenzie, in his animosity against appellants, looked with complacency upon the proceedings of appellees and was disposed to favor them, but this does not establish either frand or collusion as against the latter. They could *70not be prevented from exercising their legal rights because defend - ant chose not to oppose them. The course taken by the appellees was the one obviously suggested under the circumstances, which were well known to them in the protection of their interests as creditors.
Nothing in the case awakens a doubt in our minds that they would have pursued the same course, whether their debtor favored or op - posed it; and if the attorneys, whom they had employed, had declined the case, they would certainly have employed others who would have taken the same proceedings. Nothing prevented those attorneys from acting for the creditors except their supposed duty to Mackenzie, and if the latter does not complain no one else has the right to do so. Certainly the creditors can not be prejudiced in their legal rights. If the attorneys felt themselves free to act, the creditors had the right to employ them.
This whole subject was very fully considered in a case recently decided by the Supreme Court of Texas, and the conclusions there reached more than sustain our rulings. Goodbar vs. Oity National Bank, 78 Texas, 461.
It was there in substance held that if'the debt claimed was just, and grounds for attachment existed, and the real motive of the attachment was to collect the debt, and not merely to aid the defendant in placing the property beyond the reach of other creditors, even the consent of the debtor would not invalidate the attachment.
We do not and need not go so far. In this case, the consent of the debtor was neither asked or required. The necessity of the action taken at the time when it was taken, and the fatal effect of delay, were apparent to the creditors. If they had not attached before appellants’ judgment became executory, it was obvious that the seizure of the goods under fi. fa. would destroy all hope of collecting their claims. What need of searching for any unlawful motive? The law gave them the right to attach and to secure the consequent preference over appellants; and the “ hard case ” of appellants can not justify us in relieving it by making “ bad law.”
Rehearing refused.